           Case 1:19-cv-02574-SLC Document 43 Filed 08/28/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                              The  requested
                                                                              Telephone:         extension of time until
                                                                                          (212) 317-1200
New York, New York 10165                                                     September       3, 317-1620
                                                                               Facsimile: (212) 2020 to file the
_________
kjohnson@faillacelaw.com
                                                                             settlement fairness submissions is
                                                                             GRANTED.
                                                                                               August 27, 2020
BY ECF                                                                       The Clerk of Court is respectfully
                                                                             directed to close the Letter-Motion at
Honorable Sarah L. Cave                                                      ECF No. 42.
United States District Magistrate
United States Courthouse                                                     SO ORDERED                  8/28/2020
500 Pearl Street
New York, NY 10007

                              Re:     Rivera et al v. Midtown Catch Corp.
                                           19-cv-02574-KPF

         SECOND LETTER REQUEST FOR ADJOURNMENT (FAIRNESS MTN)

Dear Judge Cave:

        I am an attorney for Plaintiff in the above-referenced matter.

        On August 13, 2020, the Court granted Plaintiff’s request for an extension of time to file a

joint motion for approval of the settlement agreement by the Court. (Dkt. No.: 41). Since that time,

the Parties have agreed to the terms of a written agreement. The same has been executed by

Plaintiff and sent to defense counsel for Defendants’ signatures. After speaking with defense

counsel today, the Parties jointly request a brief adjournment of seven (7) days for the Defendant

to execute. All Parties consent to the aforesaid adjournment.

        I thank the Court for its time and attention to this matter.



                                                              Respectfully Submitted,

                                                              /s/ Kevin S. Johnson, Esq.
                                                              Kevin S. Johnson, Esq.


cc: (By ECF/email)
Mitchell Segal, Esq.


                          Certified as a minority-owned business in the State of New York
